DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
 

Response to Arguments
The amendment to Claims 1, 14, 19, and 21, cancellation of Claims 7 and 13, and introduction of new Claims 26 and 27 is acknowledged. 
The applicant asserts that “[a]mendment to claims 1 and 19 can be supported by at least paragraph [0027]-[0028] as originally filed” and that “[n]ew added claims 26 and 27 can be supported by at least paragraph [0031] as originally filed.”
[0027]-[0028] specify “In step S1, the liquid 205 can be pure water or oil. The liquid immersion objective 400 can be water immersion objective or oil immersion objective according to the selection of the liquid 205. In one embodiment, the liquid 205 is water, and the liquid immersion objective 400 is water immersion objective.
 In step S2, the one dimensional nanomaterials sample 100 and the substrate 203 are completely immersed in the liquid 205, so as to decrease scattering of the incident beam 300 near the substrate 203. Compared to the refractive index of air (1.0003), the refractive index of the liquid 205 (water 1.33) is closer to the refractive index of the substrate 203 (quartz 1.49), the closer refractive index of two mediums (water and quartz) can reduce the scattering of the incident beam 300 near the substrate 203. Furthermore, an “interface dipole enhancement effect” existed at the interface between the one dimensional nanomaterials sample 100 and the liquid 205 can enhance the resonance Rayleigh scattering of the one dimensional nanomaterials sample 100.”
And [0031] discloses:
“In one embodiment, the incident beam 300 can be filtered and focused before reach to the one dimensional nanomaterials sample 100. A filter 302 is used to filter out infrared light of the incident beam 300 so as to avoid heating effect which would cause the one dimensional nanomaterials sample 100 temperature rising. Thus, the one dimensional nanomaterials sample 100 can be protected. A focusing lens 301 can be used to increase intensity of the incident beam 300 to increase the effect of observation results.”
The specific paragraphs give support to having water in the chamber; however, there is no support for the limitation “the container defines an opening, the water flows in and out of the container through the opening so that the liquid immersion objective is immersed in the water” of Claim 1 nor for “wherein the container defines an opening, so that the liquid immersion objective is configured to pass through the opening and immerse into the water” of Claim 27. A careful review of the specification did not provide support for such limitation. Moreover, if originally claimed, such embodiment would be withdrawn from consideration as drawn to a different invention. 
Claims 1, 3-4, 8-10, 12, 14-15, and 24-27 are withdrawn from consideration as being directed to a non-elected invention as explained further below. The examined claims are Claims 19 and 21-23.

The double Patenting Rejection has not been addressed by the applicant and is maintained.

Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
The applicant presents arguments with respect to Claim 1 and then asserts that “Independent claim 19 includes features similar to amended claim 1” and consequently “for reasons similar to those given above in relation to amended claim 1, amended claim 19 is patentable over the cited references.” 
This is not convincing because Claim 19 does not include some of the limitations of Claim 1. The examiner will correspondingly address the arguments with respect to Claim 1.
The applicant argues that:
1) For the features "there are only the one dimensional nanomaterials, a substrate, and water in the chamber; the one dimensional nanomaterials is horizontally aligned on the substrate, the substrate is on the bottom wall and immersed into the water, and the one dimensional nanomaterials is immersed into the water" of amended claim 1.  Joh and Joh support disclose a drop of glycerol is applied between the SWNT substrate and cover glass, however, there is no water, and the SWNT is not immersed into water, as shown in reproduced FIG la of Joh.
The applicant emphasizes that "there are only the one dimensional nanomaterials, a substrate, and water in the chamber" of amended claim 1 should be read as that there is no glycerol or oil in the container.
There are several issues with applicant’s reasoning. First, the claims are drawn to a device for imaging one dimensional nanomaterials. The one dimensional material is only the material or article worked upon by the claimed structure, i.e. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The applicant’s arguments are drawn to the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) Id. at 580. Consequently the exact material or article worked upon is irrelevant to the claimed structure. Moreover, a secondary reference is used to teach water as explained in the rejection.
The applicant then argues that the feature "the container defines an opening, the water flows in and out of the container through the opening so that the liquid immersion objective is immersed in the water" of amended claim 1. As explained before, this feature is not present in Claim 19.
The applicant then argues that it is not obvious for one skill in the art to combine Jon with Knebel to obtain amended claim 1, because the coverslip covers the SWNT  substrate in Jon, the liquid immersion objective of Knebel cannot pass through the coverslip to become immersed into the glycerol. The examiner disagrees as Knebel is used for the generalized teaching of an immersion microscope having an immersion objective and immersing the liquid immersion objective into the liquid and the way the material or article worked upon by the claimed structure does not impart patentability to the claims.
Finally in view of the RCE Sfeir in view of Knebel (US 2013/0107358 A1) and Meyer (US 2002/0076729 A1) is used again for the rejection.

The argument is not persuasive and the rejection is maintained.


Election/Restrictions
Newly amended claims 1 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original Claims were drawn to Species I, depicted by the embodiment of Fig. 1. 
Newly amended Claims 1 and 27 are drawn to Species II, a non-disclosed embodiment in which the container defines an opening, the water flows in and out of the container through the opening so that the liquid immersion objective is immersed in the water. This is independent and distinct from the embodiment of Fig. 1 because the claims to the different species recite the mutually exclusive characteristics of such species. For instance, in Species I, a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber for containing the one dimensional nanomaterials and a liquid, while in Species II, the container defines an opening, the water flows in and out of the container through the opening so that the liquid immersion objective is immersed in the water, i.e. no containment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 19 and 21-23 are generic.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species,
the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 27 and all claims dependent upon Claim 1, i.e., Claims 1, 3-4, 8-10, 12, 14-15, and 24-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The currently examined claims are Claims 19 and 21-23.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,088,421 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘421.
 
Claims 19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,151,703 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘703.

Claims 19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 10,267,738 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘738.

Claims 19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,267,682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and therefore completely read on the Claims of ‘682.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Joh (Daniel Y. Joh, Lihong H. Herman, Sang-Yong Ju, Jesse Kinder, Michael A. Segal, Jeffreys N. Johnson, Garnet K. L. Chan, and Jiwoong Park, “On-Chip Rayleigh Imaging and Spectroscopy of Carbon Nanotubes,” Nano Letters 2011 11 (1), 1-7, DOI: 10.1021/nl1012568) with support of Joh_support (Daniel Y. Joh, Lihong H. Herman, Sang-Yong Ju, Jesse Kinder, Michael A. Segal, Jeffreys N. Johnson, Garnet K. L. Chan, and Jiwoong Park, Supporting Online Information for On-Chip Rayleigh Imaging and Spectroscopy of Carbon Nanotubes”) in view of Knebel (US 2013/0107358 A1), Sfeir (Matthew Y. Sfeir, Feng Wang, Limin Huang, Chia-Chin Chuang, J. Hone, Stephen P. O’Brien, Tony F. Heinz, Louis E. Brus, “Probing Electronic Transitions in Individual Carbon Nanotubes by Rayleigh Scattering,” Science, Vol. 306, 1540-1543, Nov 2004), and  Meyer (US 2002/0076729 A1).

Regarding Independent Claim 19, Joh discloses a device for imaging one dimensional nanomaterials (Fig. 1), comprising:
an optical microscope with an objective (Fig. 1a, shown as the 40x lens);
a laser device configured to provide an incident light beam with a white continuous spectrum (Fianium SC450, supercontinuum laser, Joh, p. 2, col. 1, l. 9-11; Fig. 1a, also, see supporting information, the wavelength and bandwidth are controlled by a monochromator (M), Section 4, Fig. S1), illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering (throughout the text), and the one dimensional nanomaterials are a plurality of carbon nanotubes parallel with each other (abstract, Fig. 1a, Fig. 4b, “SWNTs α and β meeting and running parallel” throughout the text, although this is the material or article acted upon); 
there are the one dimensional nanomaterials and a substrate in the chamber; the one dimensional nanomaterials is horizontally aligned on the substrate (Joh, Fig. 1a); and
a spectrometer (implicit) configured to obtain spectral information of the one dimensional nanomaterials (abstract, Figs. 1b, 1c, and 2, Joh, p. 2, col. 2; p. 3, col. 1, line 14-col. 2, line 7).
Joh is silent regarding the microscope objective being a liquid immersion objective, the white continuous spectrum configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering, a container comprising a side wall and a bottom wall, wherein the side wall and the bottom wall together define a chamber, there are only the one dimensional nanomaterials, a substrate, and water in the chamber;, and the substrate and the one dimensional nanomaterials are immersed into the water; and the incident light beam with the white continuous spectrum passes through the side wall to reach the one dimensional nanomaterials, and the incident light beam emitted from the laser device is perpendicular to the side wall.
Knebel does disclose the use of an immersion microscope having an immersion objective and immersing the liquid immersion objective into the liquid ([0059], [0078], Fig. 7). The advantage of using an immersion medium is to increase the optical resolution, to observe samples surrounded by aqueous solutions and/or to suppress contrast-reducing reflections by avoiding refractive index changes. Examples of possible immersion media include water, silicone oil or glycerin ([0056], [0078]). Knebel further discloses an immersion based system for illuminating a sample (Fig. 7, [0078]) that uses a container (14), with a bottom surface (i.e. surface that encompasses slide 19) connected by a 90 degree angle with the side walls (Fig. 7). An advantage of using a container is to be able to hold the immersion liquid and provide increased accuracy by matching the entire area under test with an immersion medium (e.g. water as disclosed) one can more accurately measure the sample under test. The simplest and most commonly used containers have an angle of approximately 90 degrees between the bottom and side surfaces, but any container containing a sample would be an obvious variant. Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Depending on the container angle, it would be advantageous having the light incident perpendicularly to the sidewall, as this would reduce refractions, attenuation, undesired effects due to the sidewall, and other inherent forms of signal degradation and more accurately detect the measurement signal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joh with the use of a liquid immersion objective in order to suppress contrast-reducing reflections and increase optical resolution of the optical microscope system and to comprise a container comprising a side wall and a bottom wall, wherein the side wall and the bottom wall together define a chamber, there are only the one dimensional nanomaterials, a substrate, and water in the chamber; and the substrate and the one dimensional nanomaterials are immersed into the water, and the incident light beam emitted from the laser device is perpendicular to the side wall in order to provide the advantage of increased accuracy by matching the entire area under test with an immersion medium (e.g. water as disclosed) one can more accurately measure the sample under test. 
Sfeir discloses a device for imaging one dimensional nanomaterials, comprising: an optical microscope with an objective (p. 1541, left col., 3rd para, focused with a microscope objective); a laser device configured to provide an incident light beam with a white continuous spectrum (white-light supercontinuum, bridging para between p. 1540 and 1541, p. 1541, left col., 3rd para, p. 1542, left col., 2nd para), the incident light beam is configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering wherein the one dimensional nanomaterials are carbon nanotubes (abstract, throughout the text) for the purpose of probing an arbitrary nanoscale object, to probe spatially localized regions along an individual nanotube, as well as tube-tube interactions in bundles (p. 1540, right col. 2nd para).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use the white continuous light to illuminate the one dimensional nanomaterials to generate resonance Rayleigh scattering, the incident light beam with the white continuous spectrum passes through the side wall to reach the one dimensional nanomaterials, for the purpose of probing an arbitrary nanoscale object, to probe spatially localized regions along an individual nanotube, as well as tube-tube interactions in bundles.
Regarding Claims 21-23, the combination of Joh, Knebel, and Sfeir discloses all limitations because they are only drawn to the material or article worked upon by the claimed structure, i.e. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) Id. at 580.
OR in the alternative,
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joh, in view of Knebel, and Sfeir, further in view of Unwin (US 2011/0297556 A1).

Regarding Claim 21, the combination of Joh, Knebel, and Sfeir discloses the device of claim 19.
Unwin teaches the manufacture and use of carbon nanotubes on a Si/SiO2 insulating substrate (abstract, [0033]) wherein the silicon is 525 mm thick with a 300 nm thermally grown silicon dioxide layer ([0098]). The carbon nanotubes obtained are substantially parallel (abstract) and which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling ([0006]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention for the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer for the purpose obtaining substantially parallel carbon nanotubes which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling.
Regarding Claim 22, the combination of Joh, Knebel, Sfeir, and Unwin discloses the device of claim 21, wherein a thickness of the silicon dioxide layer is in a range from 30 nanometers to 300 nanometers (as applied to Claim 21, Unwin).
In addition, the specific limitation absent any criticality is only considered to be an optional feature as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness or variable are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Joh, in view of Knebel, Sfeir, and Unwin, further in view of Lim (US 2012/0025330 A1).
Regarding Claim 23, the combination of Joh, Knebel, Sfeir, and Unwin discloses the device of claim 21.
Lim discloses a method of fabrication of a carbon nanotube film and the use of a groove formed in a portion of the substrate where the carbon nanotubes are arranged ([0016], [0025], Claims 3 and 12).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the substrate to define a groove, and the plurality of carbon nanotubes are suspended on the groove for the purpose of arranging the nanotubes in the groove.

Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sfeir (Matthew Y. Sfeir, Feng Wang, Limin Huang, Chia-Chin Chuang, J. Hone, Stephen P. O’Brien, Tony F. Heinz, Louis E. Brus, “Probing Electronic Transitions in Individual Carbon Nanotubes by Rayleigh Scattering,” Science, Vol. 306, 1540-1543, Nov 2004) in view of Knebel (US 2013/0107358 A1).

Regarding Independent Claim 19, Sfeir discloses a device for imaging one dimensional nanomaterials, comprising:
an optical microscope with an objective (p. 1541, left col., 3rd para, focused with a microscope objective);
a laser device configured to provide an incident light beam with a white continuous spectrum (white-light supercontinuum, bridging para between p. 1540 and 1541, p. 1541, left col., 3rd para, p. 1542, left col., 2nd para), wherein the incident light beam with the white continuous spectrum is configured to illuminate one dimensional nanomaterials to generate resonance Rayleigh scattering (throughout the text), and the one dimensional nanomaterials are a plurality of carbon nanotubes parallel with each other (abstract, throughout the text discloses carbon nanotube; however, the plurality of carbon nanotubes parallel with each other is only the material or article worked upon by the claimed structure, i.e. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) Id. at 580.); and
a spectrometer (p. 1541, left col., 3rd para, spectrograph equipped with a two-dimensional charge-coupled device (CCD) array) configured to obtain spectral information of the one dimensional nanomaterials (abstract, Fig. 2).
Sfeir is silent regarding the microscope objective being a liquid immersion objective, a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber, there are only the one dimensional nanomaterials a substrate, and water in the chamber; the one dimensional nanomaterials is horizontally aligned on the substrate, and the substrate and the one dimensional nanomaterials are immersed into the water; and the incident light beam with the white continuous spectrum passes through the side wall to reach the one dimensional nanomaterials, and the incident light beam emitted from the laser device is perpendicular to the side wall.
Knebel does disclose the use of an immersion microscope having an immersion objective and immersing the liquid immersion objective into the liquid ([0059], [0078], Fig. 7). The advantage of using an immersion medium is to increase the optical resolution, to observe samples surrounded by aqueous solutions and/or to suppress contrast-reducing reflections by avoiding refractive index changes. Examples of possible immersion media include water, silicone oil or glycerin ([0056], [0078]). Knebel further discloses an immersion based system for illuminating a sample (Fig. 7, [0078]) that uses a container (14), with a bottom surface (i.e. surface that encompasses slide 19) connected by a 90 degree angle with the side walls (Fig. 7). An advantage of using a container is to be able to hold the immersion liquid and provide increased accuracy by matching the entire area under test with an immersion medium (e.g. water as disclosed) one can more accurately measure the sample under test. The simplest and most commonly used containers have an angle of approximately 90 degrees between the bottom and side surfaces, but any container containing a sample would be an obvious variant. Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Depending on the container angle, it would be advantageous having the light incident perpendicularly to the sidewall, as this would reduce refractions, attenuation, undesired effects due to the sidewall, and other inherent forms of signal degradation and more accurately detect the measurement signal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sfeir with the use of a liquid immersion objective in order to suppress contrast-reducing reflections and increase optical resolution of the optical microscope system and to comprise a container comprising a side wall and a bottom wall, the side wall and the bottom wall together define a chamber there are only the one dimensional nanomaterials a substrate, and water in the chamber; the one dimensional nanomaterials is horizontally aligned on the substrate, and the substrate and the one dimensional nanomaterials are immersed into the water; and the incident light beam with the white continuous spectrum passes through the side wall to reach the one dimensional nanomaterials, and the incident light beam is perpendicular to the side wall, in order to provide the advantage of increased accuracy by matching the entire area under test with an immersion medium (e.g. water as disclosed) one can more accurately measure the sample under test.
Regarding Claims 21-23, the combination of Sfeir and Knebel discloses all limitations because they are only drawn to the material or article worked upon by the claimed structure, i.e. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) Id. at 580.
OR in the alternative,
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sfeir in view of Knebel further in view of Unwin (US 2011/0297556 A1).

Regarding Claim 21, the combination of Sfeir and Knebel discloses the device of claim 19.
Unwin teaches the manufacture and use of carbon nanotubes on a Si/SiO2 insulating substrate (abstract, [0033]) wherein the silicon is 525 mm thick with a 300 nm thermally grown silicon dioxide layer ([0098]). The carbon nanotubes obtained are substantially parallel (abstract) and which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling ([0006]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the claimed invention for the substrate includes a silicon layer and a silicon dioxide layer coated on the silicon layer for the purpose obtaining substantially parallel carbon nanotubes which can be used for electrochemical detection across a wide range of solution concentrations (including low concentrations) and which is resistant to fouling.
Regarding Claim 22, the combination of Sfeir, Knebel, and Unwin discloses the device of claim 21, wherein a thickness of the silicon dioxide layer is in a range from 30 nanometers to 300 nanometers (as applied to Claim 21, Unwin).
In addition, the specific limitation absent any criticality is only considered to be an optional feature as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness or variable are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Joh, in view of Sfeir, Knebel, and Unwin, further in view of Lim (US 2012/0025330 A1).
Regarding Claim 23, the combination of Sfeir, Knebel, and Unwin discloses the device of claim 21.
Lim discloses a method of fabrication of a carbon nanotube film and the use of a groove formed in a portion of the substrate where the carbon nanotubes are arranged ([0016], [0025], Claims 3 and 12).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the substrate to define a groove, and the plurality of carbon nanotubes are suspended on the groove for the purpose of arranging the nanotubes in the groove.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180361377 A1 discloses interesting containers to be used with a liquid immersion objective lens.

US 5,528,036 A and US 5,510,620 A teach the use of an incident beam of light perpendicular to the surface to minimize refractive effects.

US 2018/0248612 A1, US 2018/0269957 A1, and US 2018/0302238 A1 specify the use of normal incidence to reduce attenuation and other forms of signal degradation, inherent property.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877